Citation Nr: 0717211	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1986 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision which 
denied the veteran's claim for an increased rating for 
bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.  

The Board notes that on two separate occasions, the veteran 
indicated that his bilateral hearing loss was becoming worse 
and he had received treatment for such at the VA Medical 
Centers (VAMC) in Chillicothe and Columbus, Ohio and in 
Huntington, West Virginia.  See Veteran's statement, 
September 20, 2004; Notice of Disagreement, March 16, 2005.  
A careful review of the record reveals that the RO has not 
yet attempted to obtain the treatment records from the 
Columbus, Ohio or the Huntington, West Virginia VAMCs.  Any 
such records may be relevant to the veteran's claim and 
should be obtained, if available.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The veteran last participated in a VA audiology examination 
in November 2004.  The examiner was unable to fully conduct 
the examination and failed to establish the veteran's level 
of hearing loss.  As the Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  After obtaining any 
outstanding VA treatment records, and any additional 
information provided by the veteran, the RO/AMC must schedule 
the veteran for a new VA audiological examination.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim.  Because this case is being 
remanded for other matters, the RO now has the opportunity to 
correct any defects in Veterans Claims Assistance Act of 2000 
(VCAA) notices previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is to send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC must obtain any 
outstanding VA treatment records for the 
veteran from the VA Medical Centers in 
Chillicothe and Columbus, Ohio and in 
Huntington, West Virginia, in compliance 
with Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in 
constructive possession of the agency, 
and must be obtained if the material 
could be determinative of the claim).  
If there are no records available, a 
negative response explaining such must 
be associated with the veteran's claims 
folder.

3.  After obtaining any outstanding 
treatment records, the veteran must 
then be scheduled for a VA audiological 
examination to determine the current 
severity of his bilateral hearing loss.  
This examination must be performed by a 
different examiner than provided the 
November 2004 VA examination report.  
All indicated tests and studies are to 
be performed and the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the severity of his disability.

4.  Thereafter, following any 
additional necessary development, the 
RO/AMC should readjudicate the appealed 
issue based on all the evidence of 
record.  If any benefit sought on 
appeal is not granted, the veteran 
should be provided a supplemental 
statement of the case and time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).



